                 Case 16-10202-BLS               Doc 268        Filed 09/09/19        Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 7

    LIQUID HOLDINGS GROUP, INC., et al.,1                       Case No. 16-10202 (KG)

                          Debtors.
    _____________________________________

    ALFRED T. GIULIANO, in his capacity as
    Chapter 7 Trustee for the jointly administered
    Chapter 7 bankruptcy estates of Liquid
    Holdings Group, Inc. and Liquid Prime
    Holdings, LLC,

                                   Plaintiff,                   Adv. Pro. No. 17-50662 (KG)
                              v.

    BRIAN FERDINAND, BRIAN M. STORMS,
    RICHARD SCHAEFFER, KENNETH D.
    SHIFRIN, FERDINAND HOLDINGS LLC,
    LT WORLD LIMITED, LLC, ROBERT
    KELLER, CMK HOLDINGS, LLC,
    SCHAEFFER HOLDINGS, LLC, and SHAF
    HOLDINGS, LLC.,                                             Hearing Date: October 7, 2019 at 2:00 pm
                                                                Objection Deadline: September 25, 2019 at 4:00pm
                                   Defendants.

              MOTION OF THE CHAPTER 7 TRUSTEE FOR AN ORDER
         PURSUANT TO FED. R. BANKR. P. 9019 (I) APPROVING SETTLEMENT
         BY AND AMONG TRUSTEE, DEFENDANTS AND RELATED PARTIES,
                    AND (II) GRANTING RELATED RELIEF

         Alfred T. Giuliano, the chapter 7 trustee (the “Trustee”) of the bankruptcy estates

(“Estates”) of Liquid Holdings Group, Inc. and Liquid Prime Holdings, LLC (collectively, the

“Debtors”), hereby moves (the “Motion”) this Court for entry of an Order pursuant to Fed. R.

Bankr. P. 9019 approving the Settlement Agreement by and among the Trustee, the defendants in



1
  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): Liquid Holdings Group, Inc. (2142) and Liquid Prime Holdings, LLC (2135).
              Case 16-10202-BLS          Doc 268      Filed 09/09/19     Page 2 of 7




the above-captioned adversary proceeding, and related parties (the “Settlement Agreement”), and

granting related relief. In support hereof, the Trustee respectfully states as follows:

                                         JURISDICTION

       1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       2.      Venue of this proceeding and this Motion is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409. The predicates for the relief sought herein are section 105(a) of title 11

of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                         BACKGROUND

A.     General Background

       3.      On January 27, 2016 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).

       4.      On January 29, 2016, the Court entered an order jointly administering the

Debtors’ cases.

       5.      On February 25, 2016, the Court entered an order (the “Conversion Order”)

converting the Chapter 11 Cases to cases administered under chapter 7 of the Bankruptcy Code

(the “Chapter 7 Cases”).

       6.      On March 1, 2016, the Trustee was appointed as chapter 7 trustee of the Estates

pursuant to section 701(a) of the Bankruptcy Code.




                                                  2
                Case 16-10202-BLS           Doc 268       Filed 09/09/19       Page 3 of 7




B.      The Adversary Proceeding

        7.      On June 30, 2017, the Trustee filed the Complaint (as amended, the “Complaint”)

commencing the above-captioned adversary proceeding, Adv. Pro. No. 17-50662 (KG) (the

“Adversary Proceeding”).

        8.      In the Adversary Proceeding, the Trustee asserts, inter alia, (a) claims against

certain of the Defendants (as defined in the Settlement Agreement) for fraud and breach of

fiduciary duty, and (b) claims against certain of the Defendants to avoid and recover alleged

fraudulent transfers, and had asserted (c) claims against certain of the Additional Parties (as

defined in the Settlement Agreement) for, inter alia, breach of fiduciary duty, which claims were

dismissed by the Court, a decision which the Trustee has the right to appeal at the appropriate

time.

        9.      On September 21, 2015, Robert De Vito, on behalf of himself and all others similarly

situated (the “Securities Plaintiffs”), initiated class action litigation against certain of the Defendants

and the Additional Parties claiming violations of various federal securities laws, which litigation is

pending in the United States District Court for the District of New Jersey and captioned De Vito v.

Liquid Holdings Group, Inc., et al., Case 2:15-cv-06969-KM-JBC (the “Securities Action”).

        10.     The Debtors purchased directors & officers liability insurance policies (the “Policies”)

from various insurance companies, including the following “Insurers”: AXIS Insurance Company

(Policy No. MNN775651/01/2013); Starr Indemnity & Liability Company (Policy No.

SISIXFL21129513); XL Specialty Insurance Company, Inc. (Policy No. ELU130824-13); Argonaut

Insurance Company (Policy No. MLX 7600587-00); QBE Insurance Corporation (Policy No.

QPL0062566); Berkley Insurance Company (Policy No. 18010864); and Allied World Assurance

Company (U.S.) Inc. (Policy No. 0309-1902).



                                                      3
               Case 16-10202-BLS         Doc 268      Filed 09/09/19     Page 4 of 7




       11.     On March 5, 2019, the Trustee, the Securities Plaintiffs, and the Defendants

participated in a full day private in-person mediation session with Michelle Yoshida of Phillips

ADR, which mediation continued until August 2019, via frequent emails and telephone

conferences.

       12.     The mediation concluded successfully when the Trustee, the Securities Plaintiffs,

and the Defendants accepted Ms. Yoshida’s recommendation as to an appropriate global

resolution of the Adversary Proceeding and the Securities Action.

       13.     To resolve their disputes without the need for further litigation, the Trustee, the

Defendants, and the Additional Parties have negotiated a settlement resolving the claims asserted

in the Adversary Proceeding. This agreement is set forth more fully in the Settlement Agreement

attached hereto as Exhibit A and incorporated herein.

       14.     Generally, the Settlement Agreement provides that: (a) the Defendants shall cause

to be paid to the Trustee the total sum of $4,062,500.00 in immediately available funds no later

than 10 business days after an order approving the Settlement Agreement becomes a final non-

appealable order; (b) the parties grant each other mutual releases; (c) the Defendants and

Additional Parties waive and release any and all claims in the Chapter 7 Cases, including any

filed proof of claim; and (d) the execution of the Settlement Agreement is not and may not be

construed as an admission of liability by any party. The Settlement Agreement also requires that

this Court authorize, consistent with prior Orders entered in this case (e.g., D.I. Nos. 124, 145,

236, collectively, the “Prior Comfort Orders”), payments from the Policies as necessary to fund

the settlement herein, the settlement of the Securities Action, and the advancement of any further

defense costs and insured inquiry costs necessary to conclude this settlement, the settlement of




                                                  4
                 Case 16-10202-BLS             Doc 268        Filed 09/09/19        Page 5 of 7




the Securities Action, the SEC investigation of the Debtors and related parties, and payment of

any currently outstanding and unpaid defense costs and insured inquiry costs.2

                          RELIEF REQUESTED AND BASIS THEREFOR

         15.      By this Motion, the Trustee is seeking the Court’s approval of the Settlement

Agreement, authority to execute the same and perform thereunder, and related relief regarding the

various Policies.

         16.      Bankruptcy Rule 9019 provides that “[o]n motion by the [T]rustee and after notice

and a hearing, the court may approve a compromise or settlement. Notice shall be given to

creditors, the United States trustee, the debtor . . . and to any other entity as the court may direct.

Fed. R. Bankr. P. 9019(a); see also Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir.

1996). Courts generally defer to a trustee’s business judgment when there is a legitimate business

justification for the trustee’s decision. Id. at 395.

         17.      In determining whether a settlement should be approved under Bankruptcy Rule

9019, the Court must “assess and balance the value of the claim that is being compromised against

the value to the estate of the acceptance of the compromise proposal.” Id. at 393. In striking this

balance, the Court should consider “(i) the probability of success in the litigation; (ii) the likely

difficulties in collection; (iii) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and (iv) the paramount interest of the creditors.”

Id. Bankruptcy Rule 9019(a) commits the approval or rejection of a settlement to the sound

discretion of the bankruptcy court. In re Michael, 183 B.R. 230, 232 (Bankr. D. Mont. 1995).

         18.      Moreover, a settlement should be approved if it falls above the lowest point on the

continuum of reasonableness. “[The] responsibility of the bankruptcy judge…is not to decide the


2
  This is intended to be a summary only. Parties are directed to review the Settlement Agreement for all of its terms
and conditions.

                                                         5
               Case 16-10202-BLS          Doc 268      Filed 09/09/19      Page 6 of 7




numerous questions of law and fact raised by the appellants but rather to canvass the issues and

see whether the settlement fall[s] below the lowest point in the range of reasonableness.” In re

W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); In re Planned Protective Servs., Inc., 130 B.R.

94, 99 n.7 (Bankr. C.D. Cal. 1991); In re Blair, 538 F.2d 849, 851 (9th Cir. 1976) (court should

not conduct a “mini-trial” on the merits of a proposed settlement). Thus, the question is not

whether a better settlement might have been achieved or a better result reached if litigation

pursued.     Instead, the court should approve settlements that meet a minimal threshold of

reasonableness. Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994); In re Tech. for Energy

Corp., 56 B.R. 605, 608 (Bankr. N.D. Ohio 1985).

       19.      A review of these four factors demonstrates that the Settlement Agreement should

be approved. The Trustee and his professionals have invested substantial time and effort in

analyzing and prosecuting the claims asserted in the Adversary Proceeding and believe that the

Settlement Agreement reflects a fair resolution of the disputes being resolved therein in that the

Settlement Agreement provides for: (i) a recovery of $4,062,500.00 for the Estates, (ii) the end of

litigation under eroding Policies; (iii) mutual releases, and (iv) the waiver of certain claims asserted

against the Debtors (thereby shrinking the amount of unsecured claims asserted against the

Debtors).

       20.      The Trustee respectfully submits that the compromise reached is fair and reasonable

under the circumstances. The Trustee likewise believes the Settlement Agreement is founded on

the exercise of his sound business judgment.

                                              NOTICE

       21.      Notice of this Motion has been given to: (a) the Office of the United States Trustee;

(b) all parties that have previously requested notice in this case pursuant to Bankruptcy Rule 2002;



                                                   6
              Case 16-10202-BLS         Doc 268      Filed 09/09/19     Page 7 of 7




(c) counsel for Defendants; and (d) counsel for the Additional Parties. Such notice is reasonable

in light of the circumstances of these Chapter 7 Cases and the nature of the relief sought herein.

       WHEREFORE, the Trustee respectfully requests that this Court enter the attached Order

granting the relief requested herein and such other and further relief as the Court deems just and

equitable.



 Dated: September 9, 2019                     ARCHER & GREINER, P.C.

                                              /s/ David W. Carickhoff
                                              David W. Carickhoff (No. 3715)
                                              300 Delaware Ave., Suite 1100
                                              Wilmington, DE 19801
                                              Phone: (302) 777-4350
                                              Fax: (302) 777-4352
                                              Email: dcarickhoff@archerlaw.com

                                              Attorneys for the Chapter 7 Trustee




                                                 7
